po vf n ye department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend date org organization name xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail -- return receipt dear last date for filing a petition with the tax_court march 20xx a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code 1s hereby revoked effective january 20x x our adverse determination was made for the following reasons your activity to be exempt under sec_501 an organization must be organized and operated exclusively for charitable educational or other exempt purposes debt management plans demonstrated that you had a more than insubstantial non-exempt commercial purpose your activities to further educational or charitable purposes overall operations in addition some of your net_earnings inured to private shareholders or individuals of your organization through your payment of their automobile travel and entertainment and other expenses in comparison to administering incidental selling were your and of contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code you also have the nght to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely youts nanette m downing acting director eo examinations internal_revenue_service date date org address city state certified mail - return receipt requested dear department of the treasury te_ge div eo group flair dr 2nd floor el monte ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we wil process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely vicki l hansen director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f eye 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx legend org organization name address addre sec_1 dir-2 dir-3 cfo-1 cfo-1 bank company issue xx date city city state state president president director director emp-1 emp-2 employee secretary secretary dir- director cfo cfo bank-1 bank trust trust co-1 co-2 co-3 company company whether org org was operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org’s activities is in furtherance of a non- exempt_purpose facts background of org org org with employer_identification_number ein was initially incorporated in the state of state under the name of org service on march 19xx the specific purpose of the corporation was to negotiate the debts of clients with their creditors and provide guidance on july 19xx org’s article ii of its articles of incorporation was amended to read as follows a this corporation is a non profit public benefit corporation and is not organized for the private gain of any person it is organized under the non profit public benefit corporation law for charitable and educational_purposes b the specific purpose for which this corporation is organized is to negotiate the debts of debtors with their creditors and provide education and guidance for debtors in the handling of credit and payment on debt on february 19xx org amended its name to org org filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code as a private_foundation the application was signed by president as president of org org described its activities and operational information on page of form_1023 as and hereby quoted form 886-a cev department of the treasury - internal_revenue_service page -1- oer 886a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20xx 20xx purpose of foundation is to negotiate the debts of clients at -0- interest rate funds will be deposited in trust account to process payments of clients to pay creditors main purpose is to save money to clients and speed the payment time documentation is obtained to be able to negotiate with creditors activity will be conducted by org service at address city state the officers listed on the form_1023 were president as president secretary as secretary and treasurer as treasurer org adopted its bylaws on july 19xx on january 19xx the service recognized org as an internal_revenue_code sec_501 organization the determination exemption_letter was issued to org under the name of org services on march 20xx the service issued another exemption_letter to org as a private_operating_foundation as in internal_revenue_code sec_4942 minutes during the years under examination org provided several unanimous written consents of the board_of directors adopting resolutions on the unanimous written consent of the board_of directors of org in lieu of annual meeting dated july 20xx the board elected the following persons as directors of the corporation secretary dir-1 dir-2 and dir-3 the board also elected the following persons as officers secretary as president cfo as chief financial officer and secretary on may 20xx the board adopted seven unanimous written consents one of the seven unanimous written consents indicated secretary has resigned as president of the corporation another unanimous written consent indicated secretary has resigned as director of the corporation the third of the seven unanimous written consents indicated the corporation hired secretary as a consultant for dollar_figure per month to perform services for the corporation as directed by the president of the corporation another unanimous written consent indicated cfo as president of the corporation and cfo-1 as chief financial officer and secretary of the corporation org has another unanimous written consent which indicated the corporation will pay a monthly salary of dollar_figure to cfo as his capacity of president of the corporation and dollar_figure as a monthly car allowance on july 20xx the board adopted a unanimous written consent to name dir-2 and dir- as directors of the corporation it also named cfo as president and chief_executive_officer and cfo-1 as chief financial officer and secretary on june 20xx the board adopted four unanimous written consents indicating cfo has resigned as president and chief_executive_officer of the corporation one of the unanimous written consents adopted secretary as president and chief_executive_officer and cfo-1 as chief financial officer and secretary of the corporation another unanimous written consent form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx org ein indicated the corporation approved a monthly salary of dollar_figure for secretary as president of the corporation and a monthly car allowance of dollar_figure even though the above unanimous written consents were signed by the board members all the above unanimous written consents appear to be self-serving there were no explanations as to why org needed to change its presidents back and forth between secretary and cfo there was no documentation to substantiate how the monthly salary and car allowance for secretary or cfo was determined there were no detailed discussions as to why the board hired secretary to be the consultant for org and how the monthly payments to her were determined there were no detailed discussions regarding org’s credit counseling activities and how org accomplished its exempt_purpose in conducting its daily operations org’s officers and directors in 20xx org’s officers and directors were directors secretary dir-1 dir-2 dir-3 - officers secretary president cfo cfo cfo secretary _ in 20xx org’s officers and directors were directors officers dir-2 dir-3 cfo president and ceo cfo-1 cfo and secretary in 20xx org’s officers and directors were directors dir-2 dir-3 officers secretary president and ceo cfo-1 cfo and secretary org’s employees from the initial interview secretary and cfo indicated in the year 20xx that org had four counselors one computer employee two customer care representatives one in-house bookkeeper one office manager two creditor relation representatives and two officers however as of the 20xx year due to lack of funding from the fair share contributions org has only five employees and one officer- secretary form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20xx 20xx org’s website during the course of the examination revenue_agent did internet search and located org’s website org’s first page is hereby quoted we make your life easier lowering your monthly payments ‘ hacemos tu vida mas facil reduciendo tus pagos mensuales english espanol org’s home page is hereby quoted let us help to brighten your financial future call us at what we can do for you reduce and or eliminate your interest rates and over-limit late fees stop creditor calls lower your monthly payments make one low monthly payment reduce your financial stress purchase a home after our program completion on the about us page it is hereby quoted about us org is a non-profit c corporation dedicated to assisting consumers having difficulties with their personal finances we offer the most beneficial programs in the industry and provide unique and individual solutions for each client we structure a debt management plan by negotiating with creditors of unsecured debts to lower payments and reduce and or eliminate interest rates and late or over-limit fees we also educate and assist consumers in developing a budget which will allow them to not only meet their essential living_expenses but also to pay down their consumer debts within three to five years org’s mission statement is hereby quoted form 886-arev department of the treasury - internal_revenue_service page -4- ieleyayn 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20xx 20xx ‘assist in resolving consumer’s financial burden that request our services providing confidential orientation regardless of race color creed gender social status or financial position at the same time we support financial education so that our clients improve their resources management feasible use of credit and achieve financial discipline org’s philosophy is hereby quoted ‘we understand that education is one of the most important tools needed to improve one’s life for this reason we donate monies to other non-profit foundations for scholarships and projects we believe that giving back to the community in which we work is an important aspect of being an effective non-profit corporation org’s origins is hereby quoted the majority of funding for org comes from voluntary contributions from creditors who participate in debt repayment programs established on behalf of their clients org’s education page is hereby quoted education financial education introduction book financial tips book work book book from org’s website it appears org’s primary focus is on debt management plan servicing to its potential client or clients org does not provide any other services besides the debt management plan debt management program org provides debt management program services to individuals who have debt problems org enrolled approximately new clients in 20xx and in 20xx based on the client reports provided on april 20xx the number of clients who did not pay any client monthly fees was in 20xx and in 20xx org did not provide the total number of existing clients at the beginning of 20xx year org provides the quality procedures manual that was used for its daily operation in procedure qp-4 and hereby quoted counseling form 886-a rev department of the treasury - internal_revenue_service page -5- ieteyaial 886a department of the preasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx a objective according to what has been established in the mission the corporation offers credit counseling to its clients with the main objective of revise and counsel consumers that come to org looking for solutions to their financial burden to manage client’s accounts since they get enrolled in our debt management program and negotiating these debts with the corresponding creditors until the client successfully completes the program and pays off each debt give the security the accounts have been administered in a professional way from when the contract is signed until the completion letter is issued c definitions symbols abbreviations c - credit counseling account executive org employee that is certified or in the process to dedicated to client’s attention since the debt management agreement is signed until the debts are paid off including maintenance and consultation pertaining to client’s accounts c - debt management program program designed by org to intercede between the client and the creditor c - prospect a potential client that was generated from a lead as a result of advertisement campaigns or recommendations from other sources e responsibilities e - counseling department leader is the employee responsible before the general manager to achieve the goals set for the department as well as preparation of reports to measure productivity e - credit counselor account executive is the employee responsible to give quality service to the client’s account assigned by using and implementing the debt management program f procedure description f assign office appointments to counselor account executives the credit counseling leader is responsible for assigning the counselor account executives the appointments forwarded by the call center intake department these appointments must be assigned in a balanced fashion form 886-a rev department of the treasury - internal_revenue_service page -6- ae 886a department of the ‘lreasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20xx 20xx f receive review and assign new agreements the credit counseling leader receives new contracts from the call center leader these agreements are the result from advertisements recommendations etc and distributes them to the counselors for process and review after they have been processed by the account executives they are given back to the counseling leader who puts them together with the agreements of the day result from office appointments and fax internet contracts all agreements must be reviewed by the counseling leader to eliminate potential problems with the information that could result in debt management program service delays the agreements that need to be corrected will be returned to the assigned account executive for correction once all new agreements are assured to be consistent and with accurate information they will be turned in to the data entry department the new debt management agreements must be sorted by payment due_date f - within the credit counseling procedure the counseling account executives must execute the following f give credit counseling and debt management when a new prospect is assigned the counselor account executive is responsible for offering the best credit counseling possible via phone fax or office appointment in case the prospect client is not physically with the counselor all conversations phone fax internet must be highly professional reference wi-4 standard phone greeting in person counseling the account executive is responsible for ensuring that the information contained in the signed debt management agreement is highly accurate clear and consistent new debt management agreements must be turned in to the credit counseling leader at the end of the day counseling also consists of offering education and budget analysis to prospects counselor account executives must ensure that our new clients understand the terms on the debt management program by acknowledging their responsibilities and benefits in participating in the debt management program in the above sections of the procedure for counseling there was nothing mentioned in detail about how org will train its credit counselors as to how they should counsel the potential client or clients in quality procedure manual qp-4 and hereby quoted f invitation and presentation of attendees form 886-a rev department of the treasury - internal_revenue_service page -7- iteyamn 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx f clients are contacted utilizing the information in records of the credit master program starting with the ones that have not attended any course in the past following with the end that attended once twice and so on f the attendee is informed of the course’s topic schedule duration and address f establish an order for topic presentation and clients are invited making sure that a client is not invited to the same presentation twice f compose and maintain using microsoft word a record to control assistance that must contain f topic covered f date time and location of the presentation or course f trainee’s name f presentations will take place every tuesday wednesday and thursday of each week in the corporation’s conference room from 00pm to 00pm to develop the topics of the presentation power point slides are used the client will receive copies of such slides f at the completion of each course using power point an attendance diploma will be printed and must contain topic covered attendant’s name president’s signature trainer’s signature presentation date f clients that confirm their assistance and do not attend the presentation will be mailed a letter that states these facts reference doc-4 non-attendance letter f calendar a calendar of presentations is maintained by the education department leader in microsoft outlook to allow the counseling department to be informed of presentations and events during the initial interview with org’s president secretary and org’s former chief financial officer cfo on september 20xx they indicated org had conducted classes to cover basic financial advice in 20xx the weekly classes were held on wednesdays and thursdays from 00pm to 30pm wednesdays were in english and thursdays were in form 886-a rev department of the treasury - internal_revenue_service page -8- een 886a department of the ‘lreasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx spanish they mentioned at some point in time org had a questionnaire that was given to the class participants for survey so org could focus on what kind of problems the participants had in 20xx people attended these classes they indicated of the class participants were org’s dmp clients and was from the general_public secretary indicated org had sign up sheets for the class participants and they were in storage she would search for them and provided them to the internal_revenue_service as of the date of this report was issued org did not provide any sign-up sheets to verify that the classes did exist counseling session during the initial visit to org’s office on september 20xx org had one walk-in appointment that the agents could sit in and listen the session lasted for about minutes in this counseling session the counselor spent the majority of the time on input of income and expense information onto org’s software program the counselor mainly concentrated on asking the individual to contact the creditors for hardship programs and suggested that the individual pay the creditors dollar_figure on each of the accounts that she owed the counselor did not offer any other alternative except mentioning the credit card company had a hardship program and the individual should continue to make payments as little as dollar_figure the counselor did mention including the individual’s name for educational classes at the end of the session the counselor asked the individual to call in and make another appointment if the hardship program did not work out the agent and another internal_revenue_service employee who helped to translate the conversation to the agent sat in on a walk-in spanish speaking appointment on march 20xx the session lasted approximately minutes the counselor again spent the majority of time on input of the income and expense items onto org’s software program the counselor mainly mentioned to the individual to contact his creditors that he had financial problems and was not able to send them the full amount of the payment she suggested to him that he mention to the creditors that he would send some payments after adding up the individual’s credit card balances the counselor mentioned to the individual that it would not be easy for him to pay off some of the bills because of his income however she could arrange to put him in some hardship classes but she did not mention where these hardship classes took place the counselor told the individual that she would try to set up an appointment for him to call back to see her and would call him to confirm later in the week the service has asked org to provide additional tape recordings for the future counseling sessions however org indicated either it did not have many calls coming in for initial appointments or the clients did not allow org to tape the sessions based on the above counseling sessions org’s counselor did not provide education to the individuals by interviewing them about their budget and finances the counselor did not discuss topics including the individuals’ employment education buying habits significant expenditures and any significant past or anticipated changes in their earnings assets expenses and liabilities form 886-a rev department of the treasury - internal_revenue_service page -9- oe 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx including the reasons or causes for those changes the counselor did not develop and present to the individuals a number of options and strategies to address the individuals’ debt problems including creating and maintaining a budget establishing a debt management payment plans with creditors and filing for bankruptcy the counselor did not discuss the advantages and disadvantages of each of these options with the individuals or make recommendations for which options that were best suited to meet the individuals’ needs goals and circumstances the counselor provided only one option to the individuals by telling them to pay the minimum of dollar_figure to the creditors and try to contact the creditors’ hardship department counselor training during the initial interview with org’s officers cfo indicated there was monthly training for the counselors the areas covered through the training are update creditor changes customer services how to approach on what client needs are income expense questions and how to read credit reports org also has weekly meetings the meetings are concentrated on recent updates on creditors ways of handling clients’ questions financial needs and helps from the interviews with cfo and secretary they mentioned that the counselors are afcpe certified the minimum educational requirement for a counselor is high school graduate the counselors need to study three books and pass an examination through the use of internet org has a third party to come in to monitor the examination the counselors started as customer service representatives when they first worked for org and then they became counselors upon reviewing the org’s quality procedures manual revision 12-12-20xx its policy manual and its employee handbook rev date 20xx there were no discussions as to what a counselor needs to be trained to be a qualified counselor there was nothing in these manuals indicating what certifications that the counselor needed to achieve before he she could be considered as a counselor also upon reviewing the employees’ personnel records only one individual secretary org’s president was accredited from college the service also reviews some of the meeting notes that org conducted in 20xx on the weekly meeting dated june 20xx one of the items discussed was to focus on bringing in clients on another weekly meeting dated january 20xx one of the items discussed was hereby quoted we need to have minimum new enrollment clients per month another item discussed on the same day was any suggestion on how to market our services please give feedback directly to me form 886-a rev department of the treasury - internal_revenue_service page -10- schedule no or exhibit year period ended 20xx 20xx orn 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items org ein on one weekly meeting dated january 20xx the meeting was called by emp-1- org’s employee one of the items discussed was and hereby quoted we had total enrolled for year so far all paid enrollment fee with exception of dollar_figure that is pending from dollar_figure the board only had the missing were from and it was explained to her to make sure you put your enrollments on the board first week we had and this week we have another item discussed on the same day was and hereby quoted we need to have minimum new enrollment clients per month that i sec_25 per week five per day followed up by letting them know that with what we have the math won’t add up at the end of the month i closed the meeting with everyone standing up and we all gave the new org motivational cheer and one more thing let me know you liked the meeting and lets go get a minimum clients from the weekly meeting agenda there were no discussions on how to train a counselor to educate his her clients for their financial needs the discussions in the weekly meeting were concentrated on procedures to manage the dmp accounts and how to enroll more clients in order to meet the goal of clients per month employee evaluations upon reviewing nine employee personnel files current and former employees only one employee had an employee performance review dated on february 20xx that employee’s position was receptionist org had not provided any employee evaluations on the counselors number of clients in org’s response to the service’s initial request idr org provided a one-page data showing in 20xxk org’s total number of clients was big_number the number of new enrollees was and the number of clients dropped wa sec_935 it was noted that this data was inconsistent with the number of clients enrolled as provided subsequently in april 20xx fees charged form 886-a crev department of the treasury - internal_revenue_service page -11- oe 886a department of the ‘lreasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20xx 20xx from the initial interview the initial set up fee fora dmp is dollar_figure and the monthly service fees from clients are varied from dollar_figure up to a maximum of dollar_figure per state requirement the initial set up fee cannot be waived the monthly fee can be waived at the client’s request advertising from the initial interview cfo and secretary mentioned that org advertised its services through newspapers and radio however org has not done any advertising for the past two years due to the high cost of advertising org’s clients were either through advertisement or through word of mouth when asked whether org purchased any leads cfo indicated that in 20xx org did use dollar_figure to purchase some leads but they turned out to be unreliable leads org also posted flyers at stores nearby to advertise its programs org also has a website but only gets a few responses from questions or requests information regarding org’s services org did not keep track of who accessed the site cfo mentioned that the website has not been an effective tool to bring in new clients when the agents asked for the sample of the clients’ files for the notes to record the conversations between the clients and the counselor it was noted that some of the clients’ files did have different lead numbers written on the client’s general information and budget disclosure form financial data form_990 org has filed form 990pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation for both 20xx and 20xx years revenue for the years under examination org received its funding from the following 20xx 20xx category interest dividends loss on sale of assets client fees fair share other income-sale of assets total form 886-arev department of the treasury - internal_revenue_service page -12- keen 886a department of the treasury - intemal revenue service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx expenses for the years under examination org incurred the following expenses 20xx category advertising salaries wages printing expenses postage delivery education seminars others total 20xx net_income or net_loss for the years was net_loss 20xx 20xx balance_sheet from org’s form 990pf for the two years org had the following assets listed 20xx 20xx category cash-noninterest bearing savings temp cash investment notes receivable prepaid_expense land building other assets total assets other liability total liability bank statements org maintained the following accounts as of the end of each tax_year under examination the account balances shown on the bank and brokerage statements for these accounts were as follows form 886-arev department of the treasury - internal_revenue_service page -13- loyal sec_86a department of the treasury - internal_revenue_service name of taxpayer org ein explanation of items schedule no or exhibit year period ended 20xx 20xx account account number type balance as__ of balance as of bank-1 bank- bank-1 bank-2 administrative acct administrative acct trust account _ administrative acct the service has requested for the financial data for the 20xx year however as of the date of this report org has not provided the information for the 20xx year unsubstantiated expenses upon reviewing the general ledger provided by org the following expenses were incurred for the benefit of the named individuals since org did not provide any backup supporting documents for the expenses_incurred the expenses are treated as automatic excess_benefit transactions under internal_revenue_code sec_4958 to the named individuals please see separate revenue_agent report for the following breakdown of each expense for secretary i life_insurance american note exp receivable consultant fee _ cfo auto year payments 20xx 20xx 20xx _ auto leasing life_insurance and note receivable for secretary 20xx year for the 20xx year org paid for secretary’s automobile for a total of dollar_figure dollar_figurefor eight months paid directly to secretary and dollar_figurefor eleven months paid to co-1 the statement from co- was addressed to secretary org did not provide any supporting documents to substantiate the auto expenses as a legitimate business_expense for org’s operation in 20xx year org paid a total of dollar_figure check number and to co-2 for secretary’s life_insurance org did not provide any supporting documents to substantiate the reason for the life_insurance expense on org’s balance_sheet as of 20xx secretary owed org a total amount of dollar_figure which was reported on org’s form_990 as notes receivable however no documentation was provided to show that this amount was actually a loan from org to secretary form 886-a rev department of the treasury - internal_revenue_service page -14- ore 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx 20xx year for the 20xx year org paid a total of dollar_figure to co-1 as mentioned above the statement from co-1 was addressed to secretary org did not provide any supporting documents to substantiate the auto expenses as needed for org’s exempt_function therefore the payments are subject_to automatic excess_benefit transactions please see separate report in 20xx year org paid a total of dollar_figure to co-2 for secretary’s life_insurance again org did not provide any supporting documents to substantiate the reason for purchasing life_insurance for secretary therefore the payments are subject_to automatic excess_benefit transactions please see separate report office rents to secretary 20xx year org paid a total of dollar_figure office rental to trust the total rental square footage to org was dollar_figure the monthly rental fee was dollar_figure which included a base rent of dollar_figure operating expense of dollar_figure and dollar_figure for the parking when asked for the appraisal report as to how the rental amount was determined org did not provide any appraisal report the service has not made any determination whether the office rents paid to trust constitute any excess_benefit_transaction 20xx year again org paid a total of dollar_figure office rental to trust the service has not made any determination whether the office rents paid to trust constitute any excess_benefit_transaction consultant fee of dollar_figure paid to secretary in 20xx year in 20xx year org paid a total of dollar_figure to secretary according to the minutes dated may 20xx it indicated secretary was hired as a consultant at a rate of dollar_figure per month to provide services for org as directed by the president of org this minutes constitutes a self serving document because as mentioned in the early sections minutes and org’s officers and directors of this report the title of president has been exchanged between cfo and secretary a few times from 20xx through 20xx years they were the individuals who run the daily operations of org when asked for the employment contract for secretary org on its response dated march 20xx indicating and hereby quoted there is no contract with secretary because she is the president of the company form 886-a crev department of the treasury - internal_revenue_service page -15- een 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20xx 20xx therefore the dollar_figure payments to secretary should be treated as wages to her and not as consultant fee please see attached employment_tax report showing this amount was treated as wages to secretary co-3 charges for travel related and entertainment_expenses in 20xx org paid a total of dollar_figure expenses on gas and repair entertainment travel and transportation lodging and meals when asked for the backup documents to substantiate the expenses_incurred org only provided three months’ statements from co-3 showing the charges incurred by secretary since the charges were made by secretary and no written substantiation was provided for them the service treats these transactions as automatic excess_benefit transactions please see separate revenue_agent report for these expenses in 20xx org paid a total of dollar_figure expenses on gas and repair entertainment travel and transportation when asked for the backup documents to substantiate the expenses_incurred org was unable to provide any documents to substantiate the expenses since secretary is the only person who has access to the credit card of org the service treats these expenses as automatic excess_benefit transactions to secretary please see separate revenue_agent report for these expenses auto payments to cfo in 20xx year org paid a total of dollar_figure directly to cfo in the 20xx year for car leasing however org did not provide any supporting documents to substantiate the expense the service treats this expense as automatic excess_benefit transactions to cfo please see attached separate report for these payments lack of cooperation for the examination process from org the service has been requesting additional information such as bank statements automobile loan documents scripts used by org’s employees in contacting clients and back up documentation to substantiate charges made on the co-3 credit card the officer secretary has been avoiding the agent the agent left a few voice messages to secretary but was never heard back from her the only documentation that the agent received was from org’s receptionist emp-2 and org’s bookkeeper cfo-1 based on what the agent has available for records on org the agent has to issue this report in order to protect the government’s interest law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational form 886-a crev department of the treasury - internal_revenue_service page -16- feyzan 886a name of taxpayer explanation of items department of the l'rcasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx org ein and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of sec_1_501_c_3_-1 improving or developing his capabilities and instruction of the public on useful and beneficial subjects in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the form 886-a rev department of the treasury - internal_revenue_service page -17- schedule no or exhibit year period ended 20xx 20xx leysan 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 _ interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 prohibited private an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made ‘ ‘a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people form 886-a rev department of the treasury - internal_revenue_service page -18- leteygaa 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning form 886-arev department of the treasury - internal_revenue_service page -19- ee 886a department of the ‘treasury - internal_revenue_service name of taxpayer org ein explanation of items schedule no or exhibit year period ended 20xx 20xx of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurement 276_f2d_476 os cir internal_revenue_code sec_4942 defines the term operating_foundation as any organization a which makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser_of i its adjusted_net_income as defined in subsection f or ii its minimum_investment_return and b i substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses as defined in paragraph or to both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted ii which normally makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return as defined in subsection e or iii substantially_all of the support other than gross_investment_income as defined in sec_509 of which is normally received from the general_public and from or more exempt_organizations which are not described in sec_4946 with respect to each other or the recipient foundation not more than percent of the support other than gross_investment_income of which is normally received from any one such exempt_organization and not more than half of the support of which is normally received from gross_investment_income notwithstanding the provisions of subparagraph a if the qualifying distributions within the meaning of paragraph or of subsection g of an organization for the taxable_year exceed the minimum_investment_return for the taxable_year clause ii of subparagraph a shall not apply unless substantially_all of such qualifying distributions are made directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated internal_revenue_code sec_4942 defines qualifying distributions as a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as form 886-acrev department of the treasury - internal_revenue_service page -20- form 886a department of the preasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20xx 20xx provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 taxpayer’s position org’s position has not been determined government’s position the service contends that org has a more than insubstantial nonexempt purpose org provides its dmp service as the only activity therefore its exemption status should be revoked org’s total funding was from fair share contributions and monthly service fees org did not receive any private or governmental grants for the years under examination org had completely relied on creditors’ fair share and clients’ fees for its operation during the initial interview with secretary and cfo they both indicated that org had conducted classes to cover basic financial advice however org had never provided any documentation to prove that it did conduct educational classes for the years under examination org emphasizes its debt management program by indicating on its website that it will reduce or eliminate interest rates and over the limit and late fees stop creditor calls lower monthly payments and make low monthly payments org’s website provided three educational books called financial education introduction financial tips and work book org’s website does not provide any educational class schedule to show any ongoing classes that are held currently org does not have a community based board from the minutes that org provided for 20xx through 20xx years org’s directors had reduced from four individuals to two individuals as for officers org had three individuals for these years the minutes appeared to be self serving secretary and cfo had been exchanging their positions as president of org back and forth throughout these three years in 20xx secretary was resigned as president and in 20xx she became org’s president again also in the minutes secretary and cfo were given car allowances and specific amount of compensation however no detailed documentation was provided as to how the compensation amounts and the car allowances were determined in addition the minutes never discussed how org’s credit counseling activities were operated upon reviewing the former and current employees personnel files org had only one individual secretary was certified through college the rest of org’s employees did not hold any certification in addition only one employee had an employee performance review prior to 20xx and 20xx years the rest of the employees had no performance evaluations form 886-a crev department of the treasury - internal_revenue_service page -21- department of the tetastucy - internal revenue scevace explanation of items form 886a name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx conclusion in summary org was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org’s activities are in furtherance of a non-exempt purpose org was operated as if it is a for-profit entity by providing debt management program service accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective january 20xx form 886-a crev department of the treasury - internal_revenue_service page -22-
